


Exhibit 10.16




FIRST AMENDMENT TO
THE TESORO CORPORATION
2011 LONG-TERM INCENTIVE PLAN


Section 8(c) of the Tesoro Corporation 2011 Long-Term Incentive Plan is hereby
amended by deleting it in its entirety and replacing it with the following:


(c) Vesting and Performance Criteria. The grant, issuance, retention, vesting
and/or settlement of shares of Restricted Stock and Restricted Stock Units will
occur when and in such installments as the Administrator determines or under
criteria the Administrator establishes, which may include Qualifying Performance
Criteria. The grant, issuance, retention, vesting and/or settlement of Shares
under any such Award that is based on performance criteria and level of
achievement versus such criteria will be subject to a performance period of not
less than twelve months, and the grant, issuance, retention, vesting and/or
settlement of Shares under any Restricted Stock or Restricted Stock Unit Award
that is based solely upon continued employment and/or the passage of time may
not vest or be settled in full prior to the thirty-sixth month following its
date of grant, except that the Administrator may provide for the satisfaction
and/or lapse of all conditions under any such Award in the event of the
Participant's death, disability, Retirement or in connection with a Change in
Control, and the Administrator may provide that any such restriction or
limitation will not apply in the case of a Restricted Stock or Restricted Stock
Unit Award that is issued in payment or settlement of compensation that has been
earned by the Participant. In addition, the Administrator may grant awards of
Restricted Stock and/or Restricted Stock Units that result in issuing up to 5%
of the maximum aggregate number of Shares authorized for issuance under the Plan
(as set forth in Section 5(a)) without regard to the minimum vesting
requirements set forth in the preceding sentence. Notwithstanding anything in
this Plan to the contrary, the performance criteria for any Restricted Stock or
Restricted Stock Unit that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code will be a
measure based on one or more Qualifying Performance Criteria selected by the
Administrator and specified when the Award is granted.


IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
effective as of the 2nd day of August, 2011.
    
TESORO CORPORATION
                            


 
By:
/s/ CRAIG M. LATORRE
 
Name:
Craig M. LaTorre
 
Title:
Vice President Human Resources and Communications





